Citation Nr: 1704230	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter
ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied the above claimed benefits.  The Denver, Colorado, RO now maintains jurisdiction in this claim.  

The Veteran provided testimony before a Decision Review Officer (DRO) in March 2013.  She and her daughter provided testimony before the undersigned during a videoconference hearing in May 2014.  A transcript of each hearing is associated with the virtual claims files.  

The claim was remanded in June 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 remand, the Board requested that the Veteran be provided with a VA examination and that an etiology opinion be obtained regarding the bilateral hip and knee disabilities.  The examination was provided in October 2015 as directed; however, the etiology opinions provided in the VA examination report are inadequate.  The VA examiner provided a negative opinion regarding whether each claimed disability was directly related to service.  However, each opinion was based upon a lack of documentation during service or within one year post-discharge of a hip or knee disability and that the Veteran was able to move without significant impairment upon examination.  The examiner did not take into consideration the Veteran's reports regarding the onset of her symptoms during symptoms or the continuation of her symptoms thereafter.  For this reason, the examiner's opinions are inadequate.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  

Moreover, the Board notes that there is evidence in the service treatment records and the Veteran's testimony as to why the Veteran did not seek medical attention following the onset of her symptoms as she was the victim of a sexual assault and was not keen on seeking medical treatment at that time.  

Based on the foregoing, the Board finds that a remand is necessary in order to obtain the requested etiology opinion supported by a complete rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Once all necessary development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current hip or knee disability is related to service.  

Access to the virtual claims folder, including this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current right and/or left hip and knee disabilities.  
The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right and/or left hip or knee disability had onset in service or is otherwise related to a disease or injury in service, including the intense physical activity described by the Veteran during service.  The Board advises that a lack of documentation of complaints or symptoms of the claimed disability(s) is not, on its own, a sufficient rationale for a negative opinion.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




